[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 238 
Defendant was jointly indicted with Adkins Haney and Tom Haney for an assault with intent to murder. The *Page 239 
indictment contained three counts each differing from the other in the name of party alleged therein to have been assaulted. The parties alleged to have been assaulted are Mart Leach, Homer Leach, and Jim P. Leach. A severance was demanded and ordered as to Tom Haney. Adkins Haney was convicted of an assault. Bill Haney was convicted of an assault with intent to murder and prosecutes this appeal.
The evidence shows that during the month of May, 1922, the three Leach boys, Mart, Homer, and Jim P., drove up to the little village of Union Grove in Marshall county, Ala. A large crowd was present, it being Saturday afternoon and a ball game having been played near by. Among the crowd were the four Haney boys, Tom, Bill, Adkins, and Harry. The evidence further shows that words between the Leach boys and the Haney boys and one Will King gave rise to a general mêlée, the one element, consisting of the Haney boys and Will King, siding against the other element, consisting of the Leach boys. As to who was at fault in bringing on the difficulty, there was a sharp conflict in the evidence. The evidence of the state, however, tended to show that Tom Haney and Bill Haney were the instigators of the trouble.
The general charge in favor of the defendant was requested and properly refused. A general affirmative charge in favor of the accused should not be given when there is a conflict in the evidence and when there is evidence from which the jury may be convinced beyond a reasonable doubt of the guilt of the defendant. Hargrove v. State, 147 Ala. 97, 41 So. 972, 119 Am. St. Rep. 60, 10 Ann. Cas. 1126; Barber v. State, 151 Ala. 56,43 So. 808.
The defendant insists that there was error in the refusal of the court upon request to instruct the jury that the defendant could not be convicted of an assault with intent to murder either Homer Leach or Jim P. Leach. It is true that no act of violence appears from the evidence to have been directed by defendant against either of the parties named, but solely against Mart Leach, who, according to the evidence of the state, was thrown at and shot at by defendant. Both of the parties, Homer Leach and Jim P. Leach, were struck over the head with a baseball bat by Harry Haney and severely injured. We think that the request for such charge, or charges, was properly refused.
Where two or more persons enter upon a common undertaking, whether by prearrangement, or entered into on the spur of the moment, and that undertaking contemplates the commission of a criminal offense, each of the parties to the undertaking is equally guilty of the offense committed, whether he did an overt act or not. This rests upon the principle of law that one who is present, encouraging, aiding, abetting or assisting, or who is ready and willing to aid, abet, or assist the active perpetrator in the commission of the offense, is a guilty participant, and is just as guilty as the one who does the act. Turner v. State,97 Ala. 57, 12 So. 54; Maloy v. State, 8 Ala. App. 73, 62 So. 961; Tanner v. State, 92 Ala. 1, 9 So. 613.
The testimony of Homer Leach and Jim P. Leach as to the extent of their injuries was proper subject of inquiry as being material to the issue of whether or not there was an intent to kill. Jacobs v. State, 146 Ala. 103, 42 So. 70; Brown v. State,142 Ala. 287, 38 So. 268; Newman v. State, 160 Ala. 102, 49 So. 786.
Exceptions were reserved to the rulings of the court admitting evidence as to what was done by Tom Haney and Harry Haney during the time of and at the place of the difficulty. Insistence is made that the admission of such evidence constitutes reversible error, in that neither of the two parties were on trial, and further that Harry Haney had not been indicted. Evidence of the acts of third persons participating in the unlawful assault, committed during the progress of a continuous difficulty, and culminating in the commission of the crime, is clearly a part of the res gestæ and admissible. Newman v. State, 160 Ala. 102,49 So. 786; Young v. State, 149 Ala. 16, 43 So. 100; Shirley v. State, 144 Ala. 35, 40 So. 269; Hall v. State, 130 Ala. 45,30 So. 422; Blount v. State, 49 Ala. 381.
Mart Leach, witness for the state, was asked on direct examination: "Now, were you going to the house where Bill Haney was?" The question was objected to by defendant, but the answer was not followed by a motion to exclude. Failure to move to exclude the answer of a witness precludes the defendant from availing himself of an erroneous ruling of the court overruling objection to the question. Rector v. State, 11 Ala. App. 333,66 So. 857; Johnston v. State, 4 Ala. App. 62, 58 So. 754.
Objection was interposed by defendant to certain testimony of witness Jim P. Leach, which contained a statement that "Bill Haney shot at him" (Mart Leach). However, the objectionable portion of such testimony was not pointed out or specifically objected to. Some of such testimony was admissible, and this justifies an overruling by the court of it in its entirety. Furthermore, no objection appears to have been interposed to the question eliciting the answer. An objection after the question has been answered comes too late. Dupree v. State, 148 Ala. 620,42 So. 1004; Traylor v. State, 100 Ala. 142, 14 So. 634; Powell v. State, 5 Ala. App. 75, 59 So. 530.
Witness for the state Jesse Windsor testified that Bill Haney was walking out of Hough's porch and that immediately thereafter a gun was fired. He testified further that "the shot struck a mule beside the office." *Page 240 
This evidence was admissible as constituting a part of the res gestæ. Jackson v. State, 177 Ala. 12, 59 So. 171; Hammond v. State, 147 Ala. 79, 41 So. 761.
Will King, witness for defendant, testified that he was at Hough's store at the time the gun was fired. He was asked upon cross-examination: "What were you doing there?" Objection by defendant to this question was overruled and an exception reserved. The extent to which the cross-examination of a witness may be pursued to test his memory or credibility is within the discretion of the trial court. Noblin v. State, 100 Ala. 13,14 So. 767; Smiley v. Hooper, 147 Ala. 646, 41 So. 660. The age of the witness was also within the legitimate range of cross-examination. The question propounded to the same witness as to whether he was "full" was never answered by the witness, and no injury to the defendant could have resulted therefrom. This witness was further asked upon cross-examination: "You made that arrangement with the Haneys when you saw those Leach boys coming?" Great latitude is allowed on cross-examination to show any circumstance, though it might otherwise be immaterial, tending to show bias or interest of the witness which might influence his testimony. Hinds v. State, 55 Ala. 145; Whitsett v. Belue, 172 Ala. 256, 54 So. 677; Brooks v. State, 8 Ala. App. 277,62 So. 569. Moreover, the question was answered in the negative and defendant cannot complain of any injury.
Lee Bentley, witness for defendant, was asked by state: "What was said?" Objection was made to the question, but no motion to exclude the answer followed. If any error was committed, it was waived by failure of the defendant to move to exclude the answer. Authorities supra.
Defendant insists that error was committed in the reference of the solicitor to the defendant as "that red-faced one." However, no exception was reserved, and the question is not properly presented for review. Ashley v. State, 3 Ala. App. 84, 57 So. 1027; Stone v. State, 105 Ala. 60, 17 So. 114.
Charges 3 and 4 are not correct statements of the law in cases of assault with intent to murder. Opprobrious words or abusive language may be good in extenuation or justification only in cases of assault, assault and battery, and affray. Code 1907, § 6308; Prior v. State, 77 Ala. 56.
Charge 10 is incorrect in that it authorizes the shooting unless defendant could not have retreated in safety. The law is that he should have retreated before an assault with intent to murder is made unless to have retreated would have increased his peril. Even though retreat would not have been safe, it should have been resorted to unless his peril would thereby have been increased. Pugh v. State, 132 Ala. 1, 31 So. 727; Bell v. State, 115 Ala. 25, 22 So. 526.
Charge 13 is substantially covered by given charge 9 and the oral charge of the court.
Charges 15 and 20 ignore defendant's duty to retreat. Bondurant v. State, 125 Ala. 31, 27 So. 775.
Charge 16 was fully covered by the oral charge of the court.
Charge 18 pretermits defendant's duty to retreat, and this distinguishes it from charges held to have been proper in case of Gibson v. State, 91 Ala. 64, 9 So. 171.
Charge 19 ignores the element of freedom from fault in bringing on the difficulty and was properly refused. Howard v. State,110 Ala. 92, 20 So. 365; Boulden v. State, 102 Ala. 78, 15 So. 341.
Charge 21 appears to be inaptly drawn. As it stands it does not state a correct proposition of law.
All of the assignments of error insisted upon by counsel for appellant have been carefully considered. We find no error in the record, and the judgment appealed from is affirmed.
Affirmed.